Broyles, C. J.
1. “Under a proper construction of the income-tax act of 1931, there shall be deducted from the net income of each resident wife living with her husband an exemption of $3500; and this is true notwithstanding the husband makes an income-tax return for the same *100year, and is allowed an exemption in the same amount; the Georgia law in this respect being different from the Federal statute, which does not allow a double exemption.” State Revenue Commission v. Brandon, 184 Ga. 225 (190 S. E. 660).
Decided May 27, 1938.
M. J. Yeomans, attorney-general, Marshall L. Allison, O. H. Dulces, for plaintiff in error.
Harold Hirsch, Marion Smith, Louis Begenstein Jr., contra.
2. In the instant ease Walter H. Rich and his wife filed a joint suit to recover the sum of $175, with interest thereon, as a refund of income tax alleged to have been overpaid by them under a joint income-tax return filed by them for the year 1933. The petition alleged that the plaintiffs were husband and wife, living together, and were residents of Fulton County, Georgia; that the separate net income of each of them for the year 1933 was in excess of $3500, but that in making their joint return they claimed but a single exemption of $3500, whereas each of them was entitled to such exemption — that is, an exemption of $7000 for both of them. They alleged that they paid, as their income tax for the year 1933, the sum of $911.16, within the time required by law, to wit, March 15, 1934; that this payment, by reason of their error in failing to claim an exemption of $7000, was an overpayment of $175, which sum, together with interest thereon, they sought to recover. The general demurrer of the defendant (the State Revenue Commission) was overruled. This case is controlled by the decision in the Bramdon case, supra. The only difference between the two cases is that the Brandons filed separate income-tax returns, and the Richs filed a joint return; and that difference is not material. Under the income-tax act of 1931, the plaintiffs were entitled in their joint return to claim an exemption of $7000; and the court properly overruled the general demurrer. See Regenstein v. State Revenue Commission, 58 Ga. App. 94 (197 S. E. 865), this day decided.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.